595 F.2d 339
101 L.R.R.M. (BNA) 2504, 86 Lab.Cas.  P 11,382
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HIGHVIEW, INCORPORATED, Respondent.
No. 77-3279.
United States Court of Appeals,Fifth Circuit.
May 2, 1979.

Elliott Moore, Deputy Associate Gen. Counsel, Walter Christian Schumann, Atty., Ruah D. Lahey, N. L. R. B., Washington, D. C., for petitioner.
Claud L. McIver, III, Charles Kelso, Michael C. Towers, Frederick R. Mann, Atlanta, Ga., for respondent.
Curtis L. Mack, Director, Region 10, N. L. R. B., Atlanta, Ga., for other interested party.
ON PETITION FOR REHEARING
Before BROWN, Chief Judge, TUTTLE and THORNBERRY, Circuit Judges.
PER CURIAM:


1
In our consideration of this case, N. L. R. B. v. Highview, Inc., 590 F.2d 174, 180-181 (5 Cir. 1979), we denied in part the Board's application for enforcement because Fulton County "had made moves to dissolve Highview, Inc. and take over operation of the home as a direct county project."  In its petition for rehearing the Board has informed us that the Fulton County Commissioners have now rescinded their resolution expressing their intent to take over operation of the home.  Pursuant to Rule 40 F.R.A.P., we have asked for a response from Highview.  Highview has informed us that the Board's petition is correct and the Fulton County Commissioners do not intend to take over operations of the home.


2
Consequently, we vacate the part of our previous opinion denominated Section III.  The Board's application for enforcement is now GRANTED in all respects.


3
Petition for Rehearing GRANTED; enforcement GRANTED.